Motion to Strike Bill of Exceptions
Pursuant to stipulation, appellants had to and including September 6, 1950 for service and filing of their bill of exceptions. On August 31, 1950 they served on respondent (and by respondent, we refer herein to respondent Mary Ann Carner), in one volume, the transcript of the proceedings certified by the court reporter, and sundry other documents and pleadings, and on the same date delivered the original to the deputy county clerk at her office. The deputy clerk issued to appellants’ counsel a receipt for these papers, but did not place filing marks thereon until September 14, 1950, at which time she endorsed the same as having been filed August 31, 1950. From her affidavit it appears that her failure to place the filing marks on the original bill of exceptions on August 31, 1950, was an inadvertence. Respondent’s motion to strike the bill of exceptions is based upon the premise that it was not filed until September 14 when the' August 31 filing date was stamped thereon — the time for actual filing having expired September 6. We feel that the point has been *164determined by this court adversely to the contention of respondent in City of Fallon v. Churchill County Bank Mortgage Corporation, 57 Nev. 1, 11, 45 P.2d 358, 50 P.2d 944, 54 P.2d 273, 56 P.2d 1211, 59 P.2d 18. There the tendered bill of exceptions was deposited with the clerk on April 15, 1935 and was settled by the judge April 22, 1935, but no filing marks upon the original deposit appeared at all. This court said: “To constitute filing it is not necessary that the clerk make the notation of filing, for all that a litigant can do in the matter of filing a document is to deposit it with the proper official and pay or tender the fee therefor, if there be any.”1
But respondent insists that the bill of exceptions must be stricken for further reasons, namely, that at the time of the service and filing it was neither indexed nor folioed, nor did. it contain the instruments comprising the judgment roll nor certain other papers referring to matters after judgment; that, pursuant to an order of the trial judge, appellants were permitted to withdraw the record from the clerk, to the end that such papers might be bound together, indexed and the folios numbered, that the judge did not settle the said bill of exceptions until September 18, 1950; and that under such circumstances the entire bill of exceptions should be stricken. An affidavit on the part of appellants is to the effect that because of the size of the bill of exceptions, especially as enlarged when annexed to a copy of the judgment roll, notice of appeal, undertaking on appeal, etc., as required by sec. 9385.88, N.C.L.1931-1941 Supp., it would result in an unmanageable single volume in violation of rule IV, subd. 3 (requiring bills of exception to be bound in volumes of a size suitable for convenient handling), and that such purpose was accom*165plished.2 Respondent indicates that appellants re-edited the bill of exceptions, but appellants’ affidavit denies this, except to the extent that the folios were numbered, certain fly sheets added, etc. We find no impropriety or violation of any statute or rule of court in the way the matter was handled. Any violation of the rules growing out of the original failure to number the folios, etc., has been cured and is moot.
Appellants also call attention to the fact that on September 5, 1950 they entered into a stipulation with counsel for respondent, allowing her to September 15, 1950 for service and filing- of objections to the bill of exceptions served upon her and that the district judge made an appropriate order upon such stipulation, and that this constituted a waiver on the part of such respondent. Respondent says that at the time of such stipulation she was not aware of the failure of filing marks on the original bill of exceptions and so could not have waived her rights. The asserted waiver has much force, but we find it unnecessary to determine the point. We find no such violation of or failure to comply with our statutes or rules of court to justify striking the bill of exceptions. The motion to strike the bill of exceptions in its entirety is denied.

In that case the record was ordered remanded for amendment and when returned, the endorsement of the filing date as of April 15, 1935 appeared thereon.


The three volumes now before us comprise 2,837 folios, indicating approximately 950 pages. They stand six inches high, and would not afford convenient handling in less than three volumes.